Mr. Jcstioe Greex. Robert Kelly brought this suit in attachment against S. Dwight Eaton Company, a non-resident corporation, to recover for work and labor and board of men employed by appellant in certain work it was doing for the- Mobile & Ohio Railroad Co., which latter company was summoned as garnishee. Appellee had, before commencing this suit, brought suit for the same claim against S. Dwight Eaton individually, and attached as his property an engine used on said work. William D., Walter B. and Elizabeth Eaton notified the sheriff they owned said engine, having leased it to appellant, and a trial of the rights of property by jury resulted in a verdict finding said engine was not subject to the attachment, and Kelly submitted to a non-suit. To the declaration in the present suit appellant pleaded the general issue and a special plea setting up that a suit in attachment had been brought in the District Court at Burlington, Iowa, by said William D., Walter B. and Elizabeth Eaton against Kelly, to recover damages on account of the "wrongful seizure, detention of, and damage to their engine, attached as the property of S. Dwight Eaton in Kelly’s suit against him; that on Kovember 6, 1890, appellant was, in Des Moines County, Iowa, served with garnishment process, and pursuant to said summons appeared in said District Court, and filed its answer as garnishee at the January term, 1891, and on May 12, 1891, withdrew that answer by leave of the court, and filed an answer admitting It was indebted to Robert P. Kelly in the sum of §277.60 for indebtedness contracted in Illinois, and setting up the fact that said Kelly had in March, Í891, commenced suit in Bnion County, Illinois, against appellant to recover said indebtedness, and prayed to be discharged as garnishee; that William D. Eaton et al. took issue upon said answer, of which proceeding Kelly was notified; that at the September term, 1891, saidWm. D. Eaton et al. recovered judgment against Kelly for §1,200 damages, and costs of suit; that at the same term, on the trial of the issue upon the answer of said garnishee, the court adjudged said garnishee was indebted to Kelly in the sum of $615.27 for board, teams and labor furnished said S. Dwight Eaton Co. by him at its work on the Mobile & Ohio railroad, and default having been entered against Kelly it was ordered and adjudged by said District Court that said debt be condemned and the amount thereof be applied to the satisfaction of the judgment against Kelly, and that saidWm. D. Eaton et al. have and recover of said garnishee the sum of1 §615.27; that on October 12, 1891, said garnishee paid said sum to the clerk of said District Court. Plaintiff joined issue on the first plea and replied to special plea, nul tiel record; that said District Court did not have jurisdiction of the subject-matter, or of the person of Kelly, and did not acquire jurisdiction bv service of summons or publication of notice; that said recovery in said plea mentioned was obtained by fraud and circumvention, setting up in detail the facts relied upon to establish such fraud, and that said suit was not tried upon the merits and said Kelly was not a party to said suit, and had no due and timely notice. To these several replications proper rejoinders were filed, and upon the issues joined a trial was had, a verdict in favor of appellee for $015.27 was returned, judgment was entered for that amount and costs of suit against the defendant, and it took this appeal. It appears by the evidence in the record, that the attachment suit was commenced and proceeded to final judgment in the District Court of Iowa, against the appellant as garnishee of Kelly, as averred in the special plea; that Kelly was brought in by publication, as provided by the law of Iowa, and was also notified by the appellant in writing on June 24, 1891, that the amount due him by it had been garnisheed by the Eatons as plaintiffs in said suit against Kelly in the District Court, and that said plaintiffs claimed in said suit the sum of $2,450, for damage sustained by reason of the unlawful seizure and 'detention of the engine attached in his suit against S. Dwight Eaton, in Dnion County, Illinois; that the next term of said District Court convened at Burlington, Iowa, September 7, 1891, and if Kelly failed to appear on the second day of said term and set up any defense he had in said suit, default would be entered against him, and such sums as were due him from S. Dwight Eaton Company would be subjected to the payment of such judgment as might be rendered against him. The only questions we deem it essential to decide are, first, whether the judgment against appellant, as garnishee, and the payment thereof by it, set up a full defense against the debt sued for in this case; second, whether said judgment of a sister State can be impeached for fraud and circumvention in obtaining it; and third, whether the appellee established by the evidence such fraud as impeached said judgment. These questions we will dispose of in the order above named. Where a judgment has been rendered against a garnishee in one State, upon regular proceedings had in a court invested with jurisdiction of the cause and parties, and without any collusion between the plaintiff and the garnishee, such judgment is binding and conclusive in every other State, and constitutes a complete defense to the garnishee when sued for the same debt by his original creditor. Black on Judgments, Sec. 293, Ohap. 22; Freeman on Judgments, Sec. 167. In Allen v. Watt, 79 Ill. 288, it was held, where a debt had been recovered from a debtor by garnishee process under an attachment proceeding in a court of competent jurisdiction in Ohio, the recovery is a protection in this State to the garnishee against his original creditor. In the case cited it appeared Watt was made defendant in the attachment proceeding and was brought in by publication. As to the second question we are inclined .to hold the judgment of a. sister State may be impeached for fraud and circumvention in obtaining it. Lawrence v. Jarvis, 32 Ill. 304, Jones v. Warner, 81 Ill. 343, and other cases decided by our Supreme Court, hold it may be done; and in 2 Freeman on Judgments, Sec. 576, it is said: “ As no judgment or decree is entitled to greater faith or credit in another State than in the State where it is rendered, it must be that if it was procured by fraud, its operation in another State can be prevented by some appropriate proceeding.” But we are not satisfied that the evidence established fraud and circumvention in obtaining the judgment set up in said replication. The evidence shows that the District Court of Iowa had jurisdiction of Kelly by publication, and of the garnishee by service of process upon it. That said court had jurisdiction of the subject-matter, and that the suit was brought to recover damages for the wrongful seizure and detention of an engine which was wrongfully seized and detained in the attachment proceeding commenced by Kelly in this State. The garnishee answered in the court of Iowa, as he was by law compelled to do, and Kelly was not kept in ignorance of the proceedings, but was notified, by the appellant of the pendency of said suit, and of the consequences of his failure to appear and set up his defense in ample time to have done so. There does not appear to have been any concealment of the fact the suit had been brought and appellant summoned as garnishee. We fail to find from the evidence that any fraud was practiced either by the garnishee itself or in collusion with the plaintiffs in the said cause in obtaining the said judgment. Entertaining this view we must decide the third question in the negative, and hold the judgment of the District Court of Iowa against appellant as garnishee and the payment thereof by appellant, furnished a complete defense against the indebtedness sued for in this case. Hence it was error to overrule appellant’s motion for a new trial and enter the judgment appealed from. The judgment is reversed and cause remanded. Reversed and -remanded.